Citation Nr: 0417377	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a chronic right ear 
infection.

2.  Entitlement to initial ratings in excess of 10 percent 
prior to November 24, 1997, and in excess of 20 percent from 
November 24, 1997, for bilateral temporomandibular joint 
(TMJ) syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for headaches.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  During the 
pendency of the appeal, in a January 1998 rating decision, 
the RO increased the rating for TMJ syndrome with headaches 
to 10 percent, effective from the date of the grant of 
service connection, November 16, 1996.  In an April 1998 
rating decision, the RO increased the rating for TMJ with 
headaches to 20 percent, effective from November 24, 1997.  

In May 1999, December 2000, and August 2003, the Board 
remanded the issues of service connection for a chronic right 
ear infection and of the rating for TMJ with headaches.  
Thereafter, in a January 2004 rating decision, the RO granted 
a separate, 10 percent rating for headaches, effective from 
November 16, 1996, and continued the 20 percent rating for 
TMJ syndrome.  Accordingly, the issues on appeal are as 
characterized on the first page of this decision.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the rating issues were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating the Fenderson 
doctrine applies.

The issue of a higher rating for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence of the record is 
against finding that the veteran has a chronic right ear 
infection.

2.  For the period prior to November 24, 1997, the TMJ 
syndrome was manifested by pain and limitation of motion that 
equated to inter-incisal range of motion limited to between 
21 and 30 millimeters.

3.  For the period since November 24, 1997, the TMJ syndrome 
is manifested by pain and limitation of motion but it does 
not approximate or equate to inter-incisal range of motion 
limited to between 11 and 20 millimeters.


CONCLUSIONS OF LAW

1.  A chronic right ear infection was not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).

2.  For the period prior to November 24, 1997, the criteria 
for a 20 percent rating for TMJ syndrome have been met.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. § 4.7, Diagnostic 
Code 9905 (2003).

3.  For the period since November 24, 1997, the criteria for 
a rating in excess of 20 percent for TMJ syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.7, Diagnostic Code 9905 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide. 

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

On the claim for increase for TMJ and headaches, since these 
issues arose in the veteran's notice of disagreement, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case, which was done, but 
38 U.S.C.A. § 5103 does not require VA to provide notice of 
information and evidence necessary to substantiate the newly 
raised issues.  VAOPGCPREC 8-2003.  

As for the claim of service connection, the RO's rating 
decision in 1997 was made prior to the enactment of the VCAA 
in 2000.  It is VA's position that Pelegrini is incorrect as 
it applies to a case where the initial RO decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement has not prejudiced 
the veteran's case for the reasons specified below.  

In a letter to the veteran, dated in November 2001, the RO 
addressed the VCAA in the context of the claim of service 
connection.  The RO notified the veteran of the evidence 
necessary to substantiate the claim, namely, evidence of an 
injury or disease that began in service, evidence of a 
current disability, and evidence of a relationship between 
the current disability and an in-service injury or disease.  
The RO also notified the veteran that VA would obtain records 
in the custody of Federal agencies, including service medical 
records, which would also included VA records.  She was 
notified to submit private medical records, including a 
medical opinion, regarding a relationship between her current 
disability and an inservice injury or disease, or authorize 
VA to obtain the records on her behalf.  She was given 60 to 
submit additional evidence.  

While the VCAA notice could not have been given prior to the 
1997 rating decision, the VCAA notice subsequently provided 
by the RO complied with Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

As for the content of the notices, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

Also, as to the content of the notice, while language to the 
effect that the veteran should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
included, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  

Duty to Assist 

Under the VCAA, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  In this case, the veteran authorized VA to obtain 
her treatment records from private health-care providers:  
G.L.R., DDS, the Medical School of South Carolina College of 
Dental Treatment, Dorchester Family Medicine, Carolina 
Neurology Clinic, A.J.K., Ph.D., and the Palmetto Family 
Practice.  She also identified VA records that were obtained.  
A review of the record on appeal shows that the veteran 
either submitted copies of her treatment records or the RO 
obtained the records on her behalf.  Also, the veteran was 
afforded a number of VA examinations to obtain evidence as to 
the right ear disability, as well as, the current severity of 
the service-connected TMJ syndrome.    Accordingly, the Board 
concludes that all available and identified medical records 
have been obtained and as the veteran has not identified any 
additional evidence, not already of record, and as there is 
otherwise no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

Service Connection Claim

The veteran contends that she has a chronic right ear 
infection due to her military service or due to 
service-connected TMJ.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In addition, in deciding whether the veteran has a current 
disability, it is the responsibility of the Board to weigh 
the evidence.  In so doing, the Board may accept one medical 
opinion and reject others.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows that the veteran was 
provided a VA examination in January 2004 for the express 
purpose of ascertaining whether she had a chronic right ear 
infection.  That examiner, after a review of the record and 
an extensive examination of the veteran, issued an 
examination report in which he specifically cited to the 
veteran's in-service and post-service history and thereafter 
opined that the appellant did not have a chronic right ear 
infection or any current right ear infection.  The examiner 
expressed the opinion that the veteran's current ear pain did 
not result from the serous otitis the veteran experienced 
after her jaw surgery in 1993 and that there was no 
relationship between the serous otitis that she had post-
operatively and her current pain.  This opinion stands 
uncontradicted by any other evidence in record.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has a chronic 
right ear infection related to service or to 
service-connected TMJ syndrome.  

Increase Ratings 

The veteran contends that her service-connected TMJ syndrome 
warrants higher ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which are based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.   In cases 
where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, the RO granted service connection for TMJ 
syndrome and rated it as 10 percent disabling prior to 
November 24, 1997, and 20 percent thereafter, under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (limited motion of 
temporomandibular articulation). 

Under Diagnostic Code 9905, an inter-incisal range of motion 
of 0-10 millimeters (mm) warrants a 40 percent rating.  An 
inter-incisal range of 11-20 mm warrants a 30 percent rating.  
A 20 percent rating is warranted for an inter-incisal range 
of 21-30 mm.  An inter-incisal range of 31-40 mm warrants a 
10 percent rating.  A range of lateral excursion of 0-4 mm 
warrants a 10 percent rating.  A note to Diagnostic Code 9905 
provides that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  

Furthermore, when evaluating loss of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca v. Brown, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
portrayed in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups.  

A Rating in Excess of 10 percent prior to November 24, 1997

On VA dental examination in January 1997, the veteran 
complained of a constant stabbing pain in the 
temporomandibular joint and increased pain since surgery in 
1993.  The pertinent findings were a slight deviation of the 
mandible to the left when opening and a normal range of 
opening and jaw movement.  X-rays showed no obvious 
pathology.  The diagnosis was no obvious signs of pathology 
and temporomandibular joint pain of unknown etiology." 

Records of G.L.R., DDS, and the South Carolina College of 
Dental Treatment, dated in 1997, document the veteran's long-
term chronic TMJ discomfort and dysfunction.  The Dental 
School progress notes in September and October 1997 reveal 
objective findings of a maximum opening of 20 mm with lateral 
excursion on the left at 6 mm and on the right at 5 mm and a 
maximum opening of 38 mm with lateral excursion on the left 
at 8 mm and on the right at 12 mm, respectively. 

The records of the dentist, dated in September 1997, disclose 
decreased range of motion with the maximum opening without 
discomfort at 22 mm and the maximum opening with considerable 
pain at 35 mm.  In addition, the veteran had tenderness of 
the right TMJ capsule and right mandibular angle.  The left 
side was without discomfort.  She did not have discomfort in 
excursive movements of the mandible.  There was no open or 
close locking.  

In light of evidence of decreased range of motion of the jaw 
without pain to 22 mm and 38 mm with pain, the Board finds 
that the symptoms, when considering functional loss due to 
pain, resolving the benefit of the doubt in her favor, the 
findings more nearly approximate the criteria for a 20 
percent rating, that is, limitation of motion of the inter-
incisal range between 21 mm and 30 mm.  Diagnostic Code 9905.  
For this reason, a 20 percent rating is warranted prior to 
November 24, 1997. 
A Rating in Excess of 20 percent

As to whether the veteran is entitled to a rating in excess 
of 20 percent, the record shows her continuing complaints of 
TMJ pain since 1997. 

As for range of motion, records of South Carolina College of 
Dental Treatment, dated in December 1997, reveal an opening 
of 20 mm without discomfort.  In May 1998, the opening was 35 
mm with pain. 

On VA examination in May 2000, history included TMJ surgery 
in November 1997, which improved her pain and TMJ 
dysfunction.  The examiner noted that the inter-incisal 
opening had remained stable at 25 mm.  The veteran complained 
of TMJ pain, crepitus, and jaw dislocation with opening and 
closing.  The pertinent findings were a maximal inter-incisal 
opening of 25 mm and lateral excursion, right and left, of 6 
mm. 

On VA examination in October 2001, the veteran complained of 
right TMJ pain that had increased since her last VA 
examination.  She described occasional difficulty masticating 
secondary to pain, particularly in her right TMJ, but she 
reported that she had not sought further treatment for this 
pain and discomfort since 1997.  The pertinent findings were 
a maximal incisal opening of approximately 28 to 30 mm and 
bilateral excursive movements of about 6 mm.  Palpation of 
the joints revealed a smooth opening.  There were no obvious 
popping and clicking.   

On VA examination in January 2004, the examiner found that 
the veteran could not open her mouth very widely.  The 
veteran complained of pain with biting down.  Soreness and 
tightness of the temporalis muscles was noted with palpation.  

While the record shows various ranges of motion, the 
predominant findings have been in the range of 21 to 30 mm.  
Therefore, the degree of impairment clearly does not more 
nearly approximate or equate to limited motion in the range 
of 11 to 20 mm, the criteria for the next higher rating under 
Diagnostic Code 9905.

The Board also finds that an increased rating is not 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  While the veteran 
experiences pain, the degree of functional loss associated 
with pain does not rise to the level of limited motion in the 
range of 11 to 20 mm.  Also, a separate rating for limited 
lateral excursion is not warranted as at no time has limited 
excursion been in the range of 0 to 4 mm.  

Based on the argument made at the veteran's personal hearing, 
written statements to the RO, and statements to the VA 
examiner (i.e., she is unable to work because of TMJ pain) 
the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1).  Although the veteran 
has described her pain as being so bad that she can not work, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  It is undisputed that her service-connected 
disability has an adverse effect on employment, but the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  




ORDER

Entitlement to service connection for a chronic right ear 
infection is denied.

For the period prior to November 24, 1997, a 20 percent 
rating for TMJ syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period since November 24, 1997, a rating in excess of 
20 percent for TMJ syndrome is denied.


REMAND

As for the claim for a rating in excess of 10 percent for 
service-connected headaches, while the veteran was afforded a 
VA examination in January 2004, the examination was conducted 
for the purpose of establishing service connection and did 
not provided sufficient findings to rate the disability under 
Diagnostic Code 8100.  Therefore, this issue is REMANDED for 
the following action:

1.  Ask the veteran to identify both VA 
and  non-VA health care providers, not 
already of record, who have treated her 
for headaches since November 1996.  

2.  Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to headaches. The 
veteran's file should be made available 
to the examiner for review in conjunction 
with the examination.  

3.  After the development has been 
completed, adjudicated the claim, 
considering any additional evidence.  If 
the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



